DETAILED ACTION
This is in response to applicant's communication filed on 12/06/2021, wherein:
Claim 1-9 are pending.
Claim 1 and 6-9 are amended.

Response to Arguments
Applicant’s arguments with respect to pending claims have been considered but are moot because of the new ground of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-9 are rejected under 35 U.S.C. 103 as being unpatentable Yamazaki (US 20130308825 A1) in view of Kamiya et al. (US 20140321759 A1).

Regarding claim 1, Yamazaki discloses a delivery server (Fig 7 – server 100) which is configured to be connected to a device (Fig. 7 – NW Camera 200) which is configured to use an image analysis engine to perform an image analysis on image data obtained by a monitoring camera (Fig. 7 – camera 20), the delivery server comprising: 
an analysis engine storage unit (Fig. 7 - application DB 101 and par. 0072) which is configured to store a plurality of image analysis engines for a target object to be detected among objects which are possibly included in the image data is different (par. 0074-0075 – “Server 100 receives visual field ratio .alpha. through receiving section 103. Candidate application selection section 32 selects candidates of image recognition applications based on visual field ratio alpha and sends the selected candidates of image recognition applications to proper process recommendation query section 102”); and a 
supplying unit (Fig. 7 – application DB 101 and transmitting section 104) which is configured to supply to the device an image analysis engine corresponding to the target object which is set for the device, among the plurality of image analysis engines (par. 0075-0076 – “Processing recommendation query section 102 causes display section 51 of user terminal 50 to display the selected candidates of image recognition applications. Moreover, proper process recommendation query section 102 receives information on an image recognition application selected by the user, from input section 52 of user terminal 50 and transmits the image recognition application program selected by the user to network camera 200 through transmitting section 104… Network camera 200 receives the image recognition application program by receiving section 202 and accumulates the received program in download application accumulation section 203”).
However, the reference is silent on details about storing and supplying image analysis engine corresponding to target object, however, silent on details about image analysis engine corresponding to shooting condition of the image data.
 (abstract, Fig. 3-4, and par. 0044-0046).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Yamazaki, and have different image analysis algorithm corresponding to capture condition, as taught by Kamiya because doing so would applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP §2141 -III) to choose proper algorithm for process captured image.

Regarding claim 2, the combined teaching of Yamazaki and Kamiya discloses the delivery server according to claim 1, wherein the supplying unit is configured to update the image analysis engine in the device with the image analysis engine which it supplies (Yamazaki - Fig. 7 – element 203 and par. 0076 – “Network camera 200 receives the image recognition application program by receiving section 202 and accumulates the received program in download application accumulation section 203” which indicated that the image analysis engine is updated).

claim 3, the combined teaching of Yamazaki and Kamiya discloses the delivery server according to claim 1, wherein the supplying unit is configured to add into the device the image analysis engine which it supplies (Yamazaki - Fig. 7 – element 203 and par. 0076 – “Network camera 200 receives the image recognition application program by receiving section 202 and accumulates the received program in download application accumulation section 203” which indicated that the image analysis engines are added).

Regarding claim 4, the combined teaching of Yamazaki and Kamiya discloses the delivery server according to claim 1, further comprising a setting unit which is configured to set an operating condition of each image analysis engine in the device (Yamazaki - par. 0044 – “visual-field-ratio estimation section 31 may also estimate a visual field ratio based on a parameter from camera section 20. Specifically, the visual field ratio can be found from information on the visual field angle of the camera and information on a positional relationship (distance) between the camera and the target” which indicate the operating condition of the application is based visual-field-ratio condition being set for the application).

claim 5, the combined teaching of Yamazaki and Kamiya discloses the delivery server according to claim 1, further comprising an instructing unit which is configured to instruct each image analysis engine in the device to perform an image analysis (Yamazaki - par. 0037 – “Image recognition processing section 40 holds multiple application programs (hereinafter also referred to as application simply) for implementing multiple image recognition functions, and executes an image recognition application selected by a user from among the multiple image recognition applications”).

Regarding claim 6, the combined teaching of Yamazaki and Kamiya discloses the delivery server according to claim 1, further comprising a shooting condition storage unit which is connected to the plurality of devices and is configured to store, for each of the plurality of devices, a shooting condition of an image data obtained by the device (Yamazaki - Fig. 2 – element 31-32, Fig. 4 step ST13-ST14, par. 0044-0045, 0055 disclose storing shooting condition such as estimated visual field ratio) disclose, wherein the supplying unit is configured to supply the same image analysis engines to each of two or more of the plurality of devices which are configured to obtain the image data having at least partially the same shooting condition, among the plurality of devices (Yamazaki - par. 0075-0076 : “Processing recommendation query section 102 causes display section 51 of user terminal 50 to display the selected candidates of image recognition applications. Moreover, proper process recommendation query section 102 receives information on an image recognition application selected by the user, from input section 52 of user terminal 50 and transmits the image recognition application program selected by the user to network camera 200 through transmitting section 104… Network camera 200 receives the image recognition application program by receiving section 202 and accumulates the received program in download application accumulation section 203”, which indicates that the supplying unit is configured to supply the same image analysis engines to each of two or more devices which are configured to obtain the image data having at least partially the same shooting condition, among the plurality of devices).

Regarding claim 7, the combined teaching of Yamazaki and Kamiya discloses the delivery server according to claim 1, further comprising a detection target storage unit which is connected to a plurality of devices and is configured to store, for each of the plurality of devices, the target object which is set for the device, wherein the supplying unit is configured to supply the same image analysis engine to each of two or more devices which have the same target object among the plurality of devices (Yamazaki - par. 0044-0045 – “Estimated visual field ratio .alpha. is sent to candidate application selection section 32. Application selection section 32 selects a candidate of an image recognition application based on visual field ratio .alpha.. A candidate of an image recognition application is defined as an image recognition application which is properly executable for the current captured image among multiple image recognition applications which are executable in image recognition processing section 40”, 0075-0076).

Regarding claim 8, the scope and content of the claim recites a method performed by the delivery server of claim 1, therefore, being addressed as in claim 1.

Regarding claim 9, the scope and content of the claim recites a storage medium for the delivery server of claim 1, therefore, being addressed as in claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG HONG whose telephone number is (571)270-7928.  The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DUNG HONG/
Primary Examiner, Art Unit 2643